                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            WESTERN DIVISION

GREEN BAY PACKAGING, INC.                                                     PLAINTIFF

v.                          CASE NO. 4:18-CV-00900 BSM

SWN PRODUCTION, LLC                                                          DEFENDANT

                                         ORDER

       Pursuant to plaintiff Green Bay Packaging, Inc.’s notice of voluntary dismissal [Doc.

No. 10], this lawsuit is dismissed without prejudice. See Fed. R. Civ. P. 41(a)(1)(A)(i).

       IT IS SO ORDERED this 11th day of February 2019.



                                                   ________________________________
                                                   UNITED STATES DISTRICT JUDGE
